        Case 1:18-cv-07639-JGK Document 13 Filed 10/24/18 Page 1 of 2




                                   October 24, 2018
Electronically Filed

Hon. John G. Koeltl
United States District Judge
 for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

      Re:    Global Lyme Alliance, Inc. v. Calve, No. 18-cv-07639 — Request for
             Pre-Motion Conference

Dear Judge Koeltl:

       We represent the defendant, Camy Calve, in the above-referenced matter.
Ms. Calve intends to file a motion to dismiss the complaint in this action.
Consequently, we write to request a pre-motion conference pursuant to Paragraph
2.A. of Your Honor’s Individual Practices.

        The complaint, which alleges diversity of the parties pursuant to 28 U.S.C.
§ 1332(a) as the basis for federal jurisdiction, contains seven causes of action. The
first two are for breach of contract. The remaining five causes of action are for
conversion, unjust enrichment, tortious interference with prospective business
relations, imposition of a constructive trust, and replevin.

       The motion to dismiss will seek dismissal of the complaint in its entirety on
the ground that the allegations concerning the amount in controversy are
conclusory, improperly speculative, and devoid of any facts which would establish
that the $75,000 statutory threshold has been satisfied. Additionally, the motion to
dismiss will seek dismissal of Causes of Action Three through Seven on the
following grounds:

            Cause of Action                        Ground(s) for Dismissal
 Third Cause of Action — Conversion          • Failure to plead defendant’s
                                               unauthorized possession to the
                                               exclusion of the rights of plaintiff
                                             • Duplicative of claims for breach of
                                               contract
        Case 1:18-cv-07639-JGK Document 13 Filed 10/24/18 Page 2 of 2
Hon. John G. Koeltl
October 24, 2018


            Cause of Action                         Ground(s) for Dismissal
 Fourth Cause of Action — Unjust              • Duplicative of claims for breach of
 Enrichment                                     contract
 Fifth Cause of Action — Tortious             •   Failure to plead that defendant’s
 Interference with Prospective Business           conduct amounts to a crime or an
 Relations                                        independent tort or that defendant
                                                  engaged in conduct for the sole
                                                  purpose of inflicting intentional
                                                  harm on plaintiff
 Sixth Cause of Action — Constructive         •   Duplicative of claims for breach of
 Trust                                            contract
 Seventh Cause of Action — Replevin           •   Duplicative of claims for breach of
                                                  contract

       On October 9, 2018, I emailed counsel for the plaintiff, Global Lyme Alliance
(“GLA”), explaining these bases for Ms. Calve’s motion to compel. In that
correspondence I also provided citations to supporting cases. In response to my
email, GLA’s counsel indicated that it would file an amended complaint.

      GLA’s counsel, however, has failed to respond to my repeated inquiries as to
when GLA will be filing the amended pleading. Ms. Calve must respond to the
complaint by October 29, 2018. Thus, I write to request a pre-motion conference in
the event that GLA does not file an amended complaint on or before October 29,
2018.



Respectfully submitted,


____________________
Robert Cohen




                                          2
